         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 1 of 11




 1   Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Ste. 800
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6   Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7
 8   Chris R. Miltenberger (TX Bar # 14171200)
 9   chris@crmlawpractice.com
     Law Office of Chris R. Miltenberger, PLLC
10   1360 N. White Chapel, Suite 200
11   Southlake, Texas 76092
     Phone: (817) 416-5060
12
     Fax: (817) 416-5062
13   Pro Hac Vice Admission Forthcoming
14
     Attorneys for Plaintiff
15
16                                UNITED STATES DISTRICT COURT
                                      Northern DISTRICT OF CALIFORNIA
17
                                            San Jose Division
18
19   Jesus Mendez, individually and as a             Case No. _________________
     representative of a class
20
                    Plaintiff                        CIVIL ACTION
21
                                                     Plaintiff Jesus Mendez’
22   Symmetry Financial Group of North
                                                     Original Class Action
23   Carolina, LLC
                                                     Complaint
24
                         Defendant                   and Jury Demand
25
26
             Jesus Mendez (“Plaintiff”) brings this action to enforce the consumer-privacy
27
     provisions of the Telephone Consumer Protection Act (“TCPA”), a federal statute
28
     enacted in 1991 in response to widespread public outrage about the proliferation of

     _
     Plaintiff’s Original Complaint               Page |1
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 2 of 11




 1   intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132
 2   S. Ct. 740, 745 (2012).
 3   1. Background
 4
        1.1.          “Voluminous consumer complaints about abuses of telephone
 5
             technology – for example, computerized calls dispatched to private homes –
 6
 7           prompted Congress to pass the TCPA.” Id. at 744. In enacting the TCPA,

 8           Congress intended to give consumers a choice as to how creditors and
 9           telemarketers may call them.         Thus, and as applicable here, Section
10           227(b)(1)(A)(iii) of the TCPA specifically prohibits the making of “any call
11           (other than a call made for emergency purposes or made with the prior express
12           consent of the called party) using any automatic telephone dialing system or an
13
             artificial or prerecorded voice … to any telephone number assigned to a …
14
             cellular telephone service[.]”
15
        1.2.          Plaintiff’s cell phone number is/was listed on the national Do Not Call
16
17           Registry, a list explicitly designed to protect the public from these kind of

18           intrusive telemarketing calls. Symmetry Financial Group of North Carolina,
19           LLC, (“Defendant”) or its telemarketing representative or lead generator
20           called Plaintiff’s cell phone on approximately 2 occasions beginning in
21           February, 2020 and made marketing solicitations, i.e., calls for the purpose of
22           encouraging the purchase or rental of, or investment in, property, goods, or
23
             services.
24
        1.3.          The calls were made with an ATDS.
25
        1.4.          Because Plaintiff had not given his consent to receive these calls from
26
27           Defendant, these calls violated the TCPA and the Do Not Call Registry laws

28           and regulations.



     Plaintiff’s Original Complaint              Page |-2-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 3 of 11




 1      1.5.           This is the exact scenarios Congress attempted to prevent in enacting
 2           the TCPA. Plaintiff now seeks this Court's intervention and help in attempting
 3           to prohibit this unlawful conduct.
 4
        1.6. Because the calls were transmitted using technology capable of generating
 5
               hundreds of thousands of telemarketing calls per day, and because
 6
               telemarketing campaigns generally place calls to hundreds of thousands or
 7
               even millions of potential customers en masse, Plaintiff brings this action on
 8
 9             behalf of a proposed nationwide class of other persons who received illegal
10             telemarketing calls from or on behalf of Defendant.
11      1.7.           A class action is the best means of obtaining redress for the Defendant’s
12           wide scale illegal telemarketing and is consistent both with the private right of
13           action afforded by the TCPA and the fairness and efficiency goals of Rule 23 of
14
             the Federal Rules of Civil Procedure.
15
     2. Parties
16
        2.1. Plaintiff is a resident of this District. The calls were received in this District.
17
        2.2.Upon information and belief Defendant is a corporation that solicits business
18
19             in the State of California. Defendant can be served by serving its registered
20             agent, Casey Watkins, 204 Whitson Ave., Swannanoa, North Carolina 28778-
21             3108.
22   3. Jurisdiction and Venue
23      3.1. The Court has federal question subject matter jurisdiction over these TCPA
24
               claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).
25
        3.2. Supplemental jurisdiction exits pursuant to 28 U.S.C. § 1367.
26
        3.3. Venue is proper because the Plaintiff is a resident of this District and
27
               Defendant has sufficient contacts in this State and District to subject it to
28
               personal jurisdiction. Defendant made calls to a resident of this District.

     Plaintiff’s Original Complaint                Page |-3-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 4 of 11




 1   4. Article III Standing
 2      4.1. Plaintiff has Article III standing for his claim under the TCPA. Spokeo, Inc., v.
 3             Thomas Robins, 136 S. Ct. 1540 (2016).
 4
        4.2.Plaintiff was harmed by Defendant’s actions of calling his cell phone while his
 5
               number was on the Do Not Call Registry, without consent in the following
 6
               manners:
 7
             4.2.1. Plaintiff’s privacy was invaded by Defendant;
 8
 9           4.2.2. Plaintiff was harassed and abused by Defendant’s telephone calls;
10           4.2.3. Defendant’s calls were a nuisance to Plaintiff;
11           4.2.4. Plaintiff’s phone was unavailable for other use while processing the
12                    illegal calls from Defendant;
13           4.2.5. Defendant illegally seized Plaintiff’s telephone line while it made illegal
14
                      calls to Plaintiff’s cellular telephone;
15
             4.2.6. Plaintiff’s telephone line was occupied by multiple unauthorized calls
16
                      from Defendant;
17
             4.2.7. Defendant’s seizure of Plaintiff’s telephone line was intrusive; and
18
19           4.2.8. Plaintiff was inconvenienced by Defendant’s calls, by among other
20                    things, hearing his ring and having to check the calling party.
21   5. Factual Allegations; Defendant placed telemarketing calls to the Plaintiff
22      5.1.          Plaintiff is the owner of and user of the cellular telephone number 408-
23           XXX-3228. The cellular number is used as a residential phone number. Each
24
             of the text messages referenced below were made to Plaintiff’s telephone
25
             number 408-XXX-3228. None of the text messages at issue were placed by
26
             Defendant to Plaintiff’s phone number for "emergency purposes."
27
        5.2.          Beginning in February, 2020, Plaintiff began receiving text messages
28
             directly from Defendant or from Defendant’s telemarketing representatives

     Plaintiff’s Original Complaint                 Page |-4-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 5 of 11




 1           who made the text messages as the agent for and on behalf of Defendant (all
 2           references herein to Defendant include Defendant’s telemarketing
 3           representatives).
 4
        5.3.          The text messages were for the purpose of encouraging the purchase or
 5
             rental of, or investment in, property, goods, or services. Specifically,
 6
             Defendant was selling insurance policies.
 7
        5.4.          Plaintiff is not a customer of Defendant and has not provided
 8
 9           Defendant with his written consent to be called. Plaintiff had no previous
10           relations with Defendant.
11      5.5.          All the text messages were placed to a telephone number that Plaintiff
12           had listed on the National Do Not Call Registry for more than 31 days prior to
13           the calls.
14
        5.6.          All of the text messages were made by Defendant or Defendant’s
15
             authorized agents and partners in Defendant’s solicitation scheme. Thus, all
16
             of the text messages were made on behalf of Defendant.
17
        5.7.          All of the calls were willful and knowing violations of the TCPA.
18
19      5.8.          Plaintiff received text messages from Defendant on February 9, 2020,
20           and April 11, 2020.
21      5.9.          Defendant placed text messages to Plaintiff’s cell phone. On at least
22           two of the messages Plaintiff responded asking who it was sending the
23           message and there was no response.
24
        5.10.         These text messages placed to Plaintiff’s cellular telephone were placed
25
26             via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
27
               U.S.C. §227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A). The dialing
28
               system used by Defendant has the capacity either to store a telephone number

     Plaintiff’s Original Complaint              Page |-5-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 6 of 11




 1             using a random or sequential generator or to produce a telephone number
 2
               using a random or sequential number generator.
 3
 4   6. Class Action Allegations
 5      6.1. As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff
 6             brings this action on behalf of a class of all other persons or entities similarly
 7             situated throughout the United States and on behalf of a class of all other
 8
               persons or entities similarly situated throughout the State of California.
 9
        6.2. The Ninth Circuit recently affirmed certification of a TCPA class case
10
               remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC,
11
12             696 F.3d 943 (9th Cir. Oct. 12, 2012).

13      6.3. The class of persons Plaintiff proposes to represent with respect to Count One
14             is tentatively defined as all persons within the United States whose phone
15             numbers were registered on the Do Not Call Registry for more than 31 days
16             prior to receiving calls from, or on behalf of, Defendant, and who, within the
17             four years before the filing of the initial Complaint, received more than one
18
               telemarketing call on their residential or cellular line within any twelve-month
19
               period from, or on behalf of, Defendant.
20
        6.4. The class of persons Plaintiff proposes to represent with respect to Count Two
21
22             is tentatively defined as all persons within the United States who, within the

23             four years before the filing of this Amended Complaint, Defendant called on
24             their cell phone with the use of an ATDS.
25      6.5. The classes are defined above are identifiable through phone records and
26             phone number databases.
27
        6.6.          Plaintiff does not know the exact number of members in the proposed
28
             classes, but reasonably believes based on the scale of Defendant’s business, and


     Plaintiff’s Original Complaint               Page |-6-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 7 of 11




 1           the number of calls that he received, that the classes are so numerous that
 2           individual joinder would be impracticable. The potential class members
 3           number at least in the hundreds or thousands.
 4
        6.7.          Plaintiff and all members of the proposed classes have been harmed by
 5
             the acts of Defendant in the form of multiple involuntary telephone and
 6
             electrical charges, the aggravation, nuisance, and invasion of privacy that
 7
             necessarily accompanies the receipt of unsolicited and harassing telephone
 8
 9           calls, and violations of their statutory rights.
10      6.8. Plaintiff is a member of the classes.
11      6.9. There are questions of law and fact common to Plaintiff and to the proposed
12             classes, including but not limited to the following:
13           6.9.1. Whether Defendant violated the TCPA by engaging in advertising by
14
                      unsolicited telemarketing calls;
15
             6.9.2. Whether Defendant or its agents, within the four years before the filing
16
                      of this Complaint, made one or more telemarketing calls to a recipient’s
17
                      cell phone with the use of an ATDS.
18
19           6.9.3. Whether the Plaintiff and the class members are entitled to statutory
20                    damages as a result of Defendant’s actions.
21      6.10.              Plaintiff’s claims are typical of the claims of class members.
22      6.11.              Plaintiff is an adequate representative of the classes because his
23             interests do not conflict with the interests of the classes, he will fairly and
24
               adequately protect the interests of the class, and he is represented by counsel
25
               skilled and experienced in class actions, including TCPA class actions.
26
         6.12. The actions of Defendant are generally applicable to the classes as a whole
27
                 and to Plaintiff.
28
         6.13. Common questions of law and fact predominate over questions affecting

     Plaintiff’s Original Complaint                 Page |-7-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 8 of 11




 1                only individual class members, and a class action is the superior method for
 2                fair and efficient adjudication of the controversy. The only individual
 3                question concerns identification of class members, which will be
 4
                  ascertainable from records maintained by Defendant and/or its agents.
 5
        6.14. The likelihood that individual members of the classes will prosecute
 6
                  separate actions is remote due to the time and expense necessary to
 7
                  prosecute an individual case.
 8
 9       6.15. Plaintiff is not aware of any litigation concerning this controversy already
10                commenced by others who meet the criteria for class membership
11                described above.
12   7. Count One: Violation of the TCPA’s Do Not Call provisions
13      7.1. Plaintiff incorporates the allegations from all previous paragraphs as if fully set
14
             forth herein.
15
        7.2. The Defendant violated the TCPA by initiating more than one telephone
16
             solicitation in a twelve-month period to persons and entities whose telephone
17
             numbers were listed on the Do Not Call Registry. See 47 U.S.C. § 227(c); 47
18
19           C.F.R. § 64.1200(c)(2).
20      7.3. The Defendant’s violations were knowing/willful as it did not subscribe to or
21           utilize the Do Not Call database.
22      7.4. Relief Sought: For himself and all class members, Plaintiff requests the
23           following relief:
24
             7.4.1. That Defendant be restrained from engaging in future telemarketing in
25
                      violation of the TCPA.
26
              7.4.2.           That Defendant, and its agents, or anyone acting on its behalf, be
27
                      immediately restrained from altering, deleting or destroying any
28
                      documents or records that could be used to identify class members.

     Plaintiff’s Original Complaint                 Page |-8-
         Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 9 of 11




 1           7.4.3. That the Court certify the claims of the named plaintiff and all other
 2                   persons similarly situated as class action claims under Rule 23 of the
 3                   Federal Rules of Civil Procedure and Plaintiff’s counsel be named as
 4
                     counsel for the classes.
 5
             7.4.4.That the Plaintiff and all class members be awarded statutory damages
 6
                     of $500 for each violation, with triple damages for any willful or knowing
 7
                     violation, as provided by the law.
 8
 9           7.4.5. That the Plaintiff recover his attorneys’ fees and costs.
10           7.4.6. That the Plaintiff and all class members be granted other relief as is just
11                    and equitable under the circumstances.
12   8. Count Two: Violation of the TCPA’s ATDS provisions
13
        8.1. Plaintiff incorporates the allegations from all previous paragraphs as if fully set
14
15           forth herein.
16
        8.2.The Defendant violated the TCPA by initiating telephone solicitations to cell
17
18           phone numbers with the use of an ATDS.
19
        8.3. The Defendant’s violations were knowing/willful as Defendant was spoofing
20
21           the calling phone numbers and had no prior business with Plaintiff.
22      8.4.Relief Sought: For himself and all class members, Plaintiff requests the
23
24           following relief:

25           8.4.1. That Defendant be restrained from engaging in future telemarketing in
26                    violation of the TCPA.
27
              8.4.2. That Defendant, and its agents, or anyone acting on its behalf, be
28
                      immediately restrained from altering, deleting or destroying any


     Plaintiff’s Original Complaint               Page |-9-
        Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 10 of 11




 1                    documents or records that could be used to identify class members.
 2           8.4.3.That the Court certify the claims of the named plaintiff and all other
 3                   persons similarly situated as class action claims under Rule 23 of the
 4                   Federal Rules of Civil Procedure and Plaintiff’s counsel be named as
 5                   counsel for the classes.
 6           8.4.4. That the Plaintiff and all class members be awarded statutory damages
 7
                     of $500 for each violation, with triple damages for any willful or knowing
 8
                     violation, as provided by the law.
 9
             8.4.5. That the Plaintiff recover his attorneys’ fees and costs.
10
             8.4.6. That the Plaintiff and all class members be granted other relief as is just
11
                      and equitable under the circumstances.
12
     9. Jury Demand
13
14      9.1. Plaintiff requests a jury trial as to all claims of the complaint so triable.

15
16                                                    /s/ Jonathan A. Stieglitz
                                                      Jonathan A. Stieglitz, Esq.
17
                                                      (SBN 278028)
18                                                    THE LAW OFFICES OF
19                                                    JONATHAN A. STIEGLITZ
                                                      11845 W. Olympic Blvd., Ste. 800
20                                                    Los Angeles, California 90064
21                                                    Tel: (323) 979-2063
22                                                    Fax: (323) 488-6748
                                                      Email: jonathan.a.stieglitz@gmail.com
23
24                                                    Chris R. Miltenberger
25                                                    (TX Bar # 14171200)
                                                      chris@crmlawpractice.com
26                                                    Law Office of Chris R. Miltenberger,
27                                                    PLLC
                                                      1360 N. White Chapel, Suite 200
28
                                                      Southlake, Texas 76092


     Plaintiff’s Original Complaint               P a g e | - 10 -
        Case 5:21-cv-05976-VKD Document 1 Filed 08/02/21 Page 11 of 11




 1                                           Phone: (817) 416-5060
 2                                           Fax: (817) 416-5062
                                             Pro Hac Vice Admission Forthcoming
 3
 4                                           Attorneys for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Plaintiff’s Original Complaint      P a g e | - 11 -
